DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 11, the recitation “posterior end of the slot” renders the claim vague and indefinite because a slot lacks structure rather it is defined by surrounding structure.  It is unclear what the posterior end of the slot is. 
In claims 4 and 11, the recitation “the slot is wider than the diameter of the round cavity of the channel” renders the claim vague and indefinite because it is unclear what dimensions are being compared.  It appears that Applicant intended to recite the width of the slot. 
In claim 7, the recitation “the cam lobes” lacks antecedent basis.  It appears that claim 7 should depend on claim 6 instead of claim 1.  
Appropriate correction is required. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford et al. (US 8764840).
Regarding claims 1-2 and 9, Sanford et al. disclose a prosthesis assembly or orthopedic surgical instrument including:  a tibial bearing trial, comprising: an inferior surface 80, a superior surface opposite the inferior surface, the superior surface defining a pair of curved bearing surfaces (16, 18) formed therein (Fig. 3), a spine 30 positioned between the pair of curved bearing surfaces, a sidewall extending between the inferior surface and the superior surface, and a notch or channel 78 formed in the inferior surface, wherein (i) a posterior end of the channel is defined by an opening formed in a posterior section of the sidewall, (ii) an anterior end of the channel is defined by a rounded sidewall so as to define a round cavity, and (iii) medial and lateral sides of the channel are defined by a pair of deflectable flanges (defined by the walls of groove 72) (Sanford et al. disclose elastic deformation of groove 72 at col. 9, lines 34-47); and a tibial base trial 14 removably coupled to the trial insert trial, the tibial base trial including (i) a plate configured to be positioned on a surgically-prepared proximal end of a patient’s tibia, and (ii) a boss or post 48 extending outwardly from a superior surface of the plate, wherein the post is captured in the round cavity of the channel of the tibial bearing trial so as to allow the tibial bearing trial to rotate relative to the tibial base trial, but prevent movement of the tibial bearing trial in an inferior-superior direction relative to the tibial base trial (Figs. 2-4, marked up Fig. 2 on the following page and cols. 6-18).  The various recitations of “trial” do not impose any limitations in terms of structure on the tibial tray and tibial bearing component of Sanford et al.  Any tibial tray and/or bearing that is selected by a surgeon is a trial since the surgeon can replace 
Regarding claims 3 and 10, groove 72 defines an elongated slot that is positioned superiorly of channel 78 and opens into channel 78. 
Regarding claims 4 and 11, the posterior end of the groove 72 is defined by the opening formed in the posterior section of the sidewall 
Regarding claims 8 and 14, Sanford et al. disclose the bearing component of a tibial prosthesis to be constructed of a polymeric material to facilitate articulation with a femoral component. 




    PNG
    media_image1.png
    985
    1148
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford et al. (US 8764840) in view of Wogoman (US 20130006378).
Sanford et al. disclose all elements of the claimed invention except for trial reduction. 
Wogoman discloses utilizing tibial trials and evaluation of range of motion and stability of a knee with surgical instrument assembly including a tibial tray and bearing component. 
It would have been recognized by one of ordinary skill in the art that applying the known technique of utilizing a knee prosthesis in a range of motion analysis would have yielded predictable results, i.e., improved success of the knee replacement surgery. 
The claimed method steps are rendered obvious when the Sanford et al. prosthesis elements are utilized in knee replacement or revision surgery.

Allowable Subject Matter
Claims 5-6, 12-13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 25, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775